Title: From George Washington to Lieutenant Colonels Francis Barber and John Brooks, 24 March 1778
From: Washington, George
To: Barber, Francis,Brooks, John



Sir.
Head Quarters [Valley Forge] 24th March 1778.

With a view of establishing uniformity of discipline and manœuvres in the army, it is in agitation to form an inspectorship distributed among different officers; the Baron Steuben a Gentleman of high military rank, profound knowledge and great experience in his profession, is placed at the head of this department—as Assistants to him four subinspectors are to be appointed who will be charged each with the superintending a considerable portion of the army—Officers to each Brigade under the title of Brigade Inspectors are already in the execution of their office—preparing the way for ulterior instructions by perfecting their men in the first and most simple elements.
As the Office of Subinspector cannot be filled with propriety but by men whose character and abilities will give them influence and ensure their success; I would make choice of Gentlemen who unite those advantages—and in my own mind have fixed upon you as one—the evident utility of this institution, will I am persuaded engage you to undertake the Office, and contribute your labours to obtain the important ends proposed—there will be an additional share of duty incident to the Office, which will probably be considered in determining the emoluments—but will more especially be compensated ⟨by⟩ the respectabi⟨lity⟩ and honor attached to it.
If you determine to accept of the appointment, you will be pleased to acquaint me immediately with your intentions—the time for action advances with hasty strides—we should therefore improve every minute—the sooner you enter on the functions of Subinspector the more likely will you be to have the satisfaction of rendering essential Service to the Army.
